DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 11152793. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-14 of the U.S. patent No. 11152793 encompasses the claimed limitation recited in present application No. 17/501,457.
Claim 1 corresponds to claim 1. 
Claim 2 corresponds to claim 2. 
Claim 3 corresponds to claim 3. 
Claim 4 corresponds to claim 5. 
Claim 5 corresponds to claim 6. 
Claim 6 corresponds to claim 7. 
Claim 7 corresponds to claim 8. 
Claim 8 corresponds to claim 8. 
Claim 9 corresponds to claim 9. 
Claim 10 corresponds to claim 10. 
Claim 11 corresponds to claim 11. 
Claim 12 corresponds to claim 12. 
Claim 13 corresponds to claim 13. 
Claim 14 corresponds to claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
After a review of the parent and related application (examined by the
examiner of record), the closest art is deemed to be that of Grandics and
Tscherisch, of record in the parent application/patent. While the independent
claims are broader than in the parent patent, the independent claims are
patentably distinguishable from Grandics due to the “impulse generator”
(because Grandics uses harvested earth electric oscillations and atmospheric and
telluric electrical energy) and from Tscherisch due to the different structural
relationship of the coils (1,2), impulse generator (5.1), the waveguide system
(9,9.1), and the ground terminal (12) beneath the earth (11). 
Mead (US 5,590,031) discloses a power receiver for extracting electrical
energy said power receiver comprising a resonant transformer (see 32 and 30)
and a power conversion circuit (see 28). Also, see col. 5, Il. 1-26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/28/22



/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836